Hughes, J., (after stating the facts.) The question of estoppel was the only question considered and decided by the circuit court between the interpleader and the original plaintiff. The interpleader’s title seems to have been admitted. It was not disputed. There was .no answer denying it. Was the interpleader estopped? The interpleader was not a party to the original suit. Speaking of an interplea, in Berlin v. Cantrell, 33 Ark. 611, Chief Justice English said, in substance, that.it wás in the nature of a cross action for the property claimed, and was the interpleader’s suit, in which, in legal effect, the interpleader was the plaintiff. Chief Justice Cockrill said, in Sannoner v. Jacobson, 47 Ark. 31, that the intervening suit is a separate one. “As such is its nature, we think the pleadings in it must be governed by rules applicable to similar pleadings in other actions. Boone, Code Pleadings, § 159. Our conclusion, therefore, on this point is that the court erred in refusing to require a written answer to the interplea of the appellant.” Rosewater v. Schwab Clothing Co., 58 Ark. 446, 451. “In order that a judgment may constitute a bar to another suit, in must be rendered in a proceeding between the same parties or their privies, and the point of controversy must be the same in both cases, and must be determined on its merits.’’ Hughes v. United States, 4 Wall. 236. It must either appear on the face of the record or be shown by extrinsic evidence that the precise question was raised and determined in the former suit. When the record leaves the matter in doubt,..extrinsic proof is admissible to show that the same point was adjudicated in the former suit. Russell v. Place, 94 U. S. 606; 1 Freeman, Judgments, § 256. Chief Justice Watkins, in Hershey v. Clarksville Institute, 15 Ark. 128, said: “According to what seems to be the proper construction of the statute concerning attachments, the claimant, other than the defendant, of personal property seized under the writ, and who has been summoned as garnishee, may prosecute his claim to the property as an independent proceeding, and without reference to any controversy between the parties, the determination of it not affecting the right of property between the defendant in the attachment and the claimant or third persons.” Mitchell v. Woods, 11 Ark. 180. The inter-pleader in the ease at bar fully put the plaintiff on notice by filing his interplea. The statute (Sand. & H. Dig., § 372) provides: “Any person may, before the sale of any attached property, or before the payment to the plaintiff of the proceeds thereof, or of any attached debt, present his complaint, verified by oath, to the coui’t disputing the validity of the attachment, or stating a claim to the property, or an interest ixi or lien on it under any other attachment or otherwise, and setting forth the facts upon which such claim is founded, and his claim shall be investigated.” The interpleader filed his claim to the proceeds of the sale of his mills, in accordance with this statute. His title to the property was never denied or controverted. The interpleader was not estopped to claim the proceeds, which amounted to $474,’ and it is entitled to this amount, with intei’est thex’eon. The satisfaction of the plaintiff’s judgment pro tanto may be set aside as to the proceeds of the intex’pleader’s property, to which the defendant in the attachmexit had no title, it having been procured without gain to the plaintiff or loss to the defendant. The satisfaction pro tanto was apparent, but not real. Jones v. Arkansas Mech. & Agl. Co., 35 Ark. 28; Freeman. Executions, §§ 54, 352. The judgment is reversed, and cause is remanded for further proceedings consistent with the opinion.